

116 S4895 IS: Securing America’s Future Elections and Votes Act
U.S. Senate
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4895IN THE SENATE OF THE UNITED STATESNovember 12, 2020Mr. Perdue (for himself and Mrs. Loeffler) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo establish a Bipartisan Advisory Committee to analyze the integrity and the administration of the 2020 general election for Federal office.1.Short titleThis Act may be cited as the Securing America’s Future Elections and Votes Act or the SAFE Votes Act.2.2020 Bipartisan Advisory Committee(a)EstablishmentThere is established within the Election Assistance Commission the 2020 Bipartisan Advisory Committee (referred to in this section as the Advisory Committee).(b)Membership(1)CompositionThe Advisory Committee shall be composed of 18 members of whom—(A)nine shall be appointed by the majority leader of the Senate (in consultation with the minority leader of the House of Representatives), one of which shall be appointed as a Co-Chairperson of the Advisory Committee; and(B)nine shall be appointed by the Speaker of the House of Representatives (in consultation with the minority leader of the Senate), one of which shall be appointed as a Co-Chairperson of the Advisory Committee.(2)RepresentationIndividuals appointed to the Advisory Committee under paragraph (1) shall be geographically balanced and shall include representatives of Federal, State, and local governments and of the legal, cybersecurity, and election administration and technology communities.(3)DateThe appointments of the members of the Advisory Committee shall be made not later than 90 days after the date of enactment of this Act. (c)Period of
 appointment; vacancies(1)In generalExcept as provided in paragraph (2), a member of the Advisory shall be appointed for the duration of the Advisory Committee.(2)RemovalA member may be removed from the Advisory Committee at any time at the upon concurrence of both of the Co-Chairpersons of the Advisory Committee. (3)VacanciesA vacancy in the Advisory Committee—(A)shall not affect the powers of the Commission; and(B)shall be filled in the same manner as the original appointment. (d)Duties(1)Study(A)In generalThe Advisory Committee shall, consistent with applicable law, study the integrity and administration of the general election for Federal office held in November 2020 and make recommendations to Congress to improve the security, integrity, and administration of Federal elections.(B)Matters studiedThe matters studied by the Advisory Committee shall include— (i)the effects of the COVID–19 pandemic on the administration of the general election for Federal office held in November 2020;(ii)the election practices adopted by Federal, State, and local governments in response to the COVID–19 pandemic, including—(I)practices that undermined the security and integrity of the election; and (II)practices that strengthened the security and integrity of the election;(iii)the laws, rules, policies, activities, strategies, and practices regarding mail-in ballots, absentee ballots, and vote-by-mail procedures, including—(I)measures that undermined the security and integrity of the election; and(II)measures that strengthened the security and integrity of the election;(iv)any laws, rules, policies, activities, strategies, and practices that would have allowed improper or fraudulent votes to be cast in such election and the scope of any improper and fraudulent votes that were cast in the election; and(v)any laws, rules, policies, activities, strategies, and practices that would have allowed improper or fraudulent voter registration and the scope of any improper or fraudulent voter registration.(2)Reports(A)Initial reportNot later than 180 days after the date of the enactment of this Act, the Advisory Committee shall submit to the Election Assistance Commission and the appropriate Congressional committees a report on the matter studied under paragraph (1). Such report shall include—(i)precinct-by-precinct data highlighting the number and incidence of any improper and fraudulent votes that were cast in the election; and(ii)precinct-by-precinct data highlighting the number and incidence of any improper and fraudulent voter registrations.(B)Recommendations(i)In generalNot later than 360 days after the date of the enactment of this Act, the Advisory Committee shall submit to the Election Assistance Commission and the appropriate Congressional committees recommendations on the following:(I)The best practices that should be adopted by at each level of local, State, and Federal Government for administering elections for Federal office—(aa)during the COVID–19 pandemic; and(bb)during other national emergencies.(II)The best practices that should be adopted at each level of local, State, and Federal Government to mitigate fraud and increase the integrity and security of mail-in ballots, absentee ballots, and vote-by-mail procedures.(III)The best practices that should be adopted at each level of local, State, and Federal Government to prevent improper or fraudulent votes from being cast.(IV)The best practices that should be adopted at each level of local, State, and Federal Government to prevent improper voters from being registered.(ii)Minority viewsIn the case of any recommendation with respect to which one-third or more of the Committee does not concur, the report shall include a justification for why such members do not concur.(C)Appropriate Congressional committeesFor purposes of this paragraph, the term appropriate Congressional Committees means—(i)the Committee on Rules and Administration of the Senate;(ii)the Committee on the Judiciary of the Senate;(iii)the Committee on House Administration of the House of Representatives; and(iv)the Committee on the Judiciary of the House of Representatives.(e)Commission personnel matters(1)Prohibition on compensation of membersThe members of the Advisory Committee may not receive pay or benefits from the United States Government by reason of their service on the Advisory Committee.(2)Staff(A)In generalEach Co-Chairperson of the Advisory Committee may appoint not more than 5 subject matter experts to serve as staff to the Advisory Committee. (B)CompensationThe Co-Chairpersons of the Advisory Committee may fix the compensation of the staff of the Advisor Committee without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the staff may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title. (f)TerminationThe Advisory Committee shall terminate 90 days after the date on which the Advisory Committee submits the report required under subsection (d).(g)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee.